45 U.S. 286 (1846)
4 How. 286
THE UNITED STATES, APPELLANT,
v.
JOHN C. McLEMORE.
Supreme Court of United States.

*287 The case was argued by Mr. Mason (Attorney-General), for the appellant, and by Mr. Brinley and Mr. Eaton, for the defendant.
Mr. Justice McLEAN delivered the opinion of the court.
This is an appeal from the decree of the Circuit Court of the United States, for the District of Middle Tennessee.
*288 The bill was filed by McLemore and Cantwell, surviving executor of Robert Searcy, deceased, and surviving executor of George M. Deoderick, deceased, representing that a judgment was obtained by the United States against the executors of Searcy, for the sum of seventeen thousand and twenty-eight dollars and forty-one cents. That various payments had been made on the judgment until the whole or nearly the whole had been paid. That the last execution on the judgment was issued the 10th of January, 1842, for a balance claimed on the judgment of two thousand eight hundred thirty-two dollars and thirty-seven cents. And they state that their payments were made to different persons named, who succeeded each other in the office of District Attorney of the United States for Middle Tennessee; and that by the absence and death of a part of them it is difficult to show the sums paid. That the money was principally collected by the district attorneys on notes handed them for collection, the proceeds of which, when received, were to be applied to the discharge of the judgment. That this arrangement was sanctioned by the treasury department. And the prayer of the bill is, that the judgment may be enjoined, &c.
The District Attorney of the United States answered the bill, and the matter of payments was referred to a master, who reported a balance against the United States, after paying the judgment. On this report, the district judge holding the Circuit Court decreed a perpetual injunction, and that the United States should pay the costs.
There was no jurisdiction of this case in the Circuit Court, as the government is not liable to be sued, except with its own consent, given by law. Nor can a decree or judgment be entered against the government for costs.
The Circuit Court, as a court of law, may direct credits to be given on the judgment, and having a right to order satisfaction to be entered on the judgment, consequently may examine the grounds on which such an entry is claimed, and may direct the execution to be stayed until such an investigation shall be made.
This bill is dismissed.
Mr. Justice WAYNE concurred in the decision of the case, but said it appeared in the record that a different mode of computing interest had been pursued from that which had been settled by this court. In Livingston v. Story, 13 Peters, 371, the court said:  "The correct rule, in general, is, that the creditor shall calculate interest whenever a payment is made. To this interest the payment is first to be applied; and if it exceed the interest due, the balance is to be applied to diminish the principal. If the payment fall short of the interest, the balance of interest is not to be added to the principal so as to produced interest. This rule is equally applicable, whether the debt be one which expressly draws *289 interest, or on which interest is given in the name of damages." Nor is it to be considered, by any thing which the court has done upon the motion, that any sanction is given to any other mode of computing interest.